The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 07/26/2022.
4.	Claims 1-11 are currently pending.
5.	Claims 1-3 have been amended.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 11,348,764 in view of Legtenberg et al (“Low-temperature glass bonding for sensor applications using boron oxide thin films).
Regarding claim 2:
Claim 2 is not patentably distinct from claims 1 and 4 of U.S. Patent No. 11,348,764. Specifically, although the claims at issue are not identical, it is noted that allowed claims 1 and 4 of U.S. Patent No. 11,348,764 are broader than instant claim 2 (i.e. wherein the joining part consists of boron oxide layer). As such, applicant has obtained a patent for the subject matter attempted to be claimed in the instant application. 
	Furthermore, although claims 1 and 4 of U.S. Patent No. 11,348,764 does not specifically disclose “wherein the joining part consists of boron oxide”, Legtenberg teaches a joining part (intermediate glass layer) consists of boron oxide (boron oxide) [page 157, col 2].
U.S. Patent No. 11,348,764 and Legtenberg are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the joining part of U.S. Patent No. 11,348,764 to consist of boron oxide, as in Legtenberg, to produce a low-temperature glass bond in order to adhere materials well while allowing for surface planarization and low thermal mismatch [page 157, col 1]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
8.	Claims 3, 7, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8 of U.S. Patent No. 11,348,764. 
Regarding claims 3, 7, and 11:
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.
9.	Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,348,764 in view of Kitajima et al (US 2010/0116436).
Regarding claim 8:
Claim 8 is not patentably distinct from claim 1 of U.S. Patent No. 11,348,764. Specifically, although the claims at issue are not identical, it is noted that allowed claim 1 of U.S. Patent No. 11,348,764 is broader than instant claim 8 (i.e. wherein the ring has an inner diameter of 320 mm or more and an outer diameter of 800 mm or less). As such, applicant has obtained a patent for the subject matter attempted to be claimed in the instant application. 
	Furthermore, although claim 1 of U.S. Patent No. 11,348,764 does not specifically disclose “wherein the ring has an inner diameter of 320 mm or more and an outer diameter of 800 mm or less”, Kitajima teaches a ring has an inner diameter of 320 mm or more (450 mm) and an outer diameter of 800 mm or less (diameter greater than or equal to about 500 mm) [0060]. 
U.S. Patent No. 11,348,764 and Kitajima are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the ring of U.S. Patent No. 11,348,764 with the size of Kitajima because such is a suitable size for the structure [Kitajima – 0060]. Furthermore, it would have been obvious to select the desired size of the ring, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 9:
Claim 9 is not patentably distinct from claim 1 of U.S. Patent No. 11,348,764. Specifically, although the claims at issue are not identical, it is noted that allowed claim 1 of U.S. Patent No. 11,348,764 is broader than instant claim 9 (i.e. wherein the silicon members each contains monocrystalline silicon or polycrystalline silicon). As such, applicant has obtained a patent for the subject matter attempted to be claimed in the instant application. 
	Furthermore, although claim 1 of U.S. Patent No. 11,348,764 does not specifically disclose “wherein the silicon members each contains monocrystalline silicon or polycrystalline silicon”, Kitajima teaches silicon members (24a-24d) each contains monocrystalline silicon or polycrystalline silicon (single crystalline silicon) [fig 2 & 0032, 0038-0039].
U.S. Patent No. 11,348,764 and Kitajima are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the ring of U.S. Patent No. 11,348,764 with the material of Kitajima because such is a suitable material for the structure [Kitajima – 0060]. Furthermore, it would have been obvious to select the desired material of the ring, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al (US 2010/0116436) in view of Boyle et al (US 2004/0266158) and Legtenberg et al (“Low-temperature glass bonding for sensor applications using boron oxide thin films).
Regarding claim 1:
	Kitajima teaches a protective material ring (focus ring, 24) comprising: three or more silicon members (24a-24d) [fig 2 & 0032, 0038-0039].
	Kitajima does not specifically disclose a joining part joining the silicon members.
Boyle teaches a joining part (adhesive) joining the silicon members (100a/100b) [fig 15-21 & 0069-0071].
Kitajima and Boyle are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the three or more silicon members of Kitajima with a joining part, as in Boyle, to effectively join two silicon members [Boyle – 0017, 0057].
Kitajima modified by Boyle does not specifically disclose the joining part consists of boron oxide. 
Legtenberg teaches a joining part (intermediate glass layer) consists of boron oxide (boron oxide) [page 157, col 2].
Modified Kitajima and Legtenberg are analogous inventions in the field of joint members. It would have been obvious to one skilled in the art before the effective filing date to modify the joining part of modified Kitajima to consist of boron oxide, as in Legtenberg, to produce a low-temperature glass bond in order to adhere materials well while allowing for surface planarization and low thermal mismatch [page 157, col 1]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 4:
	Modified Kitajima teaches a silicon adhesion part (silicon layer, 124) plugging a gap between the silicon members (gap between 100a/100b) [Boyle - fig 15-21 & 0069-0070].
Regarding claim 5:
	Kitajima teaches the ring has an inner diameter of 320 mm or more (450 mm) and an outer diameter of 800 mm or less (diameter greater than or equal to about 500 mm) [0060]. 
Additionally, although taught by the cited prior art, it would have been obvious to select the desired size of the ring, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 6:
Kitajima teaches the silicon members (24a-24d) each contains monocrystalline silicon or polycrystalline silicon (single crystalline silicon) [fig 2 & 0032, 0038-0039]. 
Regarding claim 10:
Kitajima a substrate treatment apparatus (substrate processing apparatus) performing plasma treatment on a substrate (W), the apparatus (substrate processing apparatus) comprising: a treatment chamber (chamber, 11) [fig 1 & 0026]; wherein the protective material ring (24) is installed in the treatment chamber (11) [fig 1 & 0026]. 
Furthermore, Kitajima modified by Boyle and Jobling-Purser teaches the protective material ring according to claim 1 (see rejection of claim 1 set forth above).

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to the rejection of claim(s) 1, 4-6, and 10 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Legtenberg et al (“Low-temperature glass bonding for sensor applications using boron oxide thin films) remedy anything lacking in the combination of references as applied above to the amended claims.
14.	Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to the rejection of claim(s) 2-3, 7-9, and 11 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim(s) 2-3, 7-9, and 11 has been withdrawn in view of the amendments to claims 2-3. However, it is noted that the amendments have necessitated the double patenting rejection of claim(s) 2-3, 7-9, and 11 set forth above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718